At a former day of the present term of this court we overruled the motion of appellee for a rehearing. Since such action on the part of this court appellee has in due time presented to us his motion praying for a reconsideration of his motion for rehearing, and as the court had some doubt as to the correctness of its action in overruling the motion for rehearing, it permitted appellee to file his motion for reconsideration.
Upon consideration of said motion for reconsideration of the motion for rehearing, the majority of the court overruled same and adhered to the former order overruling the motion. From this action of the majority in overruling the motion I entered my dissent for the following reasons:
The suit of appellant was one, among other things, praying for an injunction requiring appellee Stolle to remove a certain so-called levee which he had constructed along the boundary line between his land and that of appellant. The trial court submitted to the jury its special issue No. 4, which reads as follows:
"Does the levee that was thrown up by the defendant between his land and that of plaintiff divert the natural flow of surface water over the land of plaintiff and impound water on plaintiff's land?"
To which question the jury answered, "No."
This verdict of the jury was received and approved by the court, but notwithstanding such finding of the jury the trial court rendered judgment against the defendant requiring him to remove about 25 yards of said levee, but rendered judgment against the appellant, plaintiff below, for all costs.
Upon consideration of the appeal of the plaintiff, the appellee did not raise the point that so much of the judgment of the trial court as required him to remove a part of said levee was contrary to and not authorized by the verdict of the jury until on motion for rehearing.
In our opinion we held that as the judgment of the trial court was in part against the defendant, though but for a very small part of the relief prayed for, a part of the cost of the trial court and all the costs of appeal, amounting to about $300, should be adjudged against appellee.
As before indicated, appellee has, in his motion for rehearing, and in his subsequent motion for a reconsideration of that motion, insisted that this court erred in not reforming the judgment of the trial court so as to set aside so much of the same as required appellee to remove any part of the levee, which the jury found did not divert surface water and cause it to flow upon appellant's land nor impound such water thereon; and that in so erring it further erred in adjudging any costs against appellee.
I fully concur in these contentions of appellee and think the motion for rehearing should be granted, and that judgment of the trial court should be reformed as suggested by appellee in his motion.
The finding of the jury to special issue No. 4 was a clear-cut finding that the levee thrown up by appellee did not cause surface water to flow upon or over the land of appellant, nor impound such water thereon. This finding of the jury clearly entitled appellee to a complete judgment in his favor settling all controversy as to the entire levee of which complaint was made by appellant, and therefore the court erred in requiring appellee to remove any part thereof. By article 1994 of our Civil Statutes, the trial court is required to frame its judgment so as to conform to the verdict of the jury and not contrary thereto. Holloway Seed Co. v. City National Bank, 92 Tex. 187, 47 S.W. 95, 516; Shriver v. McCann (Tex. Civ. App.) 155 S.W. at page 320; McConnell v. Payne 
Winfrey (Tex. Civ. App.) 229 S.W. 355; Bonner v. City of Texarkana (Tex. Civ. App.) 227 S.W. 505; Caddell v. J. W. Watkins Medical Co. (Tex. Civ. App.) 227 S.W. 229, 230; Holmes v. Long (Tex. Civ. App.) 207 S.W. 201; Armstrong v. Hix, 107 Tex. 194, 175 S.W. 430; Claiborne v. Tanner's Heirs, 18 Tex. 68 -79; Kendrick v. Polk (Tex. Civ. App.) 225 S.W. 826; Benton v. Jones (Tex. Civ. App.) 220 S.W. 193-196; First Texas State Ins. Co. v.  Burwick (Tex. Civ. App.) 193 S.W. 165-167; Jackson v. Walls (Tex. Civ.  App.) 187 S.W. 676, 677; Waco Cement Stone Works v. Smith (Tex. Civ.  App.) 162 S.W. 1158; Kirkland v. Matthews (Tex. Civ. App.)162 S.W. 375, 376.
In Holloway Seed Co. v. Bank, 92 Tex. 187, 47 S.W. 95, 516, Chief Justice Gaines, speaking for the Supreme Court, said:
"We will add that we hardly think the error just considered was properly assigned in the brief filed in the Court of Civil Appeals, but it was, however, made a ground of the motion for a rehearing and is assigned in this court," and held that errors in law apparent upon the face of the record which that court should have considered upon motion for rehearing without assignment would be considered by the Supreme Court. Shriver v. McCann (Tex. Civ. App.) 155 S.W. 320; McConnell v. Payne Winfrey (Tex. Civ. App.) 229 S.W. 355.
In Peterson v. Clay (Tex. Civ. App.) 225 S.W. 1112, it is held that, where the court submits an issue to the jury, he was not warranted in making a finding thereon himself, whether the jury fully answered or not.
In Shotwell v. Crier (Tex. Civ. App.) 216 S.W. 262, it was held that notwithstanding defendant expressly admitted he owed plaintiff a certain sum so that the court did not submit that issue in his charge, it was error to enter judgment for such sum, since the judgment must follow and conform to the *Page 260 
verdict, and cannot exceed it, in view of our statutes.
The judgment must conform to the verdict of the jury, and therefore the trial court erred in rendering judgment against appellee contrary to the verdict of the jury in this case.
For the reasons pointed out, I think appellee's motion for rehearing should be granted.